              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

STEVEN C. BUTTOLPH,                   :
              Plaintiff,              :     1:16-cv-0325
                                      :
      v.                              :     Hon. John E. Jones III
                                      :
PRIME CARE MEDICAL INC.,              :
et al.,                               :
             Defendants.              :

                                 ORDER

                             March 18, 2020

      NOW THEREFORE, upon consideration of Defendants’ motion (Doc. 46)

for summary judgment pursuant to Federal Rule of Civil Procedure 56, and for the

reasons set forth in the Court’s Memorandum of the same date, it is hereby

ORDERED that:

      1.    Defendants’ motion (Doc. 46) for summary judgment is GRANTED.

      2.    The Clerk of Court is directed to ENTER judgment in favor of
            Defendants and against Plaintiff.

      3.    The Court declines to exercise supplemental jurisdiction over the state
            law claims.

      4.    The Clerk of Court is directed to CLOSE this case.

      5.    Any appeal from this order is deemed frivolous and not in good faith.
            See 28 U.S.C. § 1915(a)(3).

                                      s/ John E. Jones III
                                      John E. Jones III
                                      United States District Judge
